EXHIBIT 10.1

PURCHASE AGREEMENT

NO. 1201000

MADE AND ENTERED INTO BY AND BETWEEN

NOKIA NETWORKS OY

AND

ENDWAVE CORPORATION

ON 7/11/2000

 

 

 

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

TABLE OF CONTENTS

Preamble Clause 1               Definitions   Clause 2   Object Of The Agreement
  Clause 3   Parts   Clause 4   Purchase Estimates   Clause 5   Orders   Clause
6   Prices   Clause 7   Terms Of Payment   Clause 8   Terms Of Delivery And
Passing Of Title   Clause 9   Packing   Clause 10   Delivery Times   Clause 11  
Re-Scheduling And Cancellation   Clause 12   Inspections   Clause 13   Quality
Requirements   Clause 14   Availability Of The Parts And Discontinuation Of
Production   Clause 15   Facility Surveys   Clause 16   Warranties   Clause 17  
Liability   Clause 18   Environmental Management   Clause 19   Manufacturing
Rights, Intellectual Property Rights And Tooling   Clause 20   Confidentiality  
Clause 21   Force Majeure   Clause 22   Effective Date And Term   Clause 23  
Reportable Events And Termination For Default   Clause 24   Governing Law And
Settlement Of Disputes   Clause 25   Final Provisions           Appendix 1   The
Parts, Prices, Discounts and Price Validity   Appendix 2   Intentionally Omitted
  Appendix 3   Quality Requirements and Workmanship Standards   Appendix 4  
Warranties and Support   Appendix 5   Logistics Appendix   Appendix 6  
(Statistical Sampling Methods) Not available   Appendix 7   Product Liability
Insurance   Appendix 8   (Tooling) Not available  


--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL


PURCHASE AGREEMENT

THIS AGREEMENT, made and entered into this day of ______, 200__ by and between

NOKIA NETWORKS Oy, a company incorporated under the laws of Finland with its
principal office at Keilalahdentie 4, 02150 Espoo

AND

ENDWAVE CORPORATION, a company incorporated under the laws of the State of
Delaware, USA, with its principal office at 321 Soquel Way, Sunnyvale, CA 94086,
USA.

CLAUSE 1
DEFINITIONS

For the purposes of this Agreement the following definitions shall govern (and
where the context so admits the singular shall include the plural and vice
versa):

"Affiliate"
of Nokia Networks Oy or Endwave Corporation shall mean an entity

(i)  which is directly or indirectly controlling such Party;

(ii)  which is under the same direct or indirect ownership or control as such
Party; or

(iii)  which is directly or indirectly owned or controlled by such Party.

For these purposes, entity shall be treated as being controlled by another if
that other entity has fifty percent (50 %) or more of votes in such entity, is
able to direct its affairs and/or to control the composition of its board of
directors or equivalent body.

"Agreement"
shall mean this Purchase Agreement and all its Appendices as well as any
amendment or addenda that may subsequently be agreed upon in writing between the
Parties.

"Appendix"
shall mean a document that the Parties will, by mutual agreement, sign and
attach to this Agreement on the Effective Date or at any time during the term of
this Agreement. All Appendices shall be subject to the terms and conditions of
this Agreement. In the event of a conflict between the terms of an Appendix and
the terms of this Agreement, the terms of this Agreement shall prevail.

"Buyer"
shall mean Nokia Networks and its Affiliates. The abbreviations "NET", "NTC" and
"Nokia" are also used as to identify Buyer in the Appendices and other documents
attached or referred to in this Agreement and in the daily correspondence and
communications between the Parties.

"Delivery Date"
shall mean the date on which Seller shall have successfully completed the
delivery of all the Parts, which meet all of the requirements set forth under
this Agreement, as ordered under the Order and/or as may be further defined
under the Logistics Appendix.

"Development Agreement"
shall mean an agreement between the Parties in accordance with which Seller will
design, develop, and/or test for Buyer's approval certain new Parts that Buyer
may elect to have Seller furnish to Buyer under this Agreement.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

"EDI Agreement"
shall mean an Electronic Data Interchange ("EDI") agreement, that the Parties
may elect to enter into, in which the Parties agree and define the use of EDI in
the purchase and sales of the Parts under this Agreement.

"Effective Date"
shall mean the date mentioned first above, i.e. the date of signing of this
Agreement..

"INCOTERMS 2000"
shall mean International Commercial Terms issued by the International Chamber of
Commerce in 2000 (I.C.C. Pub.No.560, 1999 ed.).

"Intellectual Property Rights"
shall mean patents (including utility models), design patents, mask work and
designs (whether or not capable of registration), chip topography rights and
other like protection, copyright, trademark and any other form of statutory or
common law protection of any kind and applications for any of the foregoing
respectively as well as any trade secrets.

"Lead Times"
shall mean the time period, which is mutually agreed in writing by the Parties,
from the date of issuing an Order to the Delivery Date of the ordered Parts to
Buyer. The maximum Lead Times are set forth in Appendix 5.

"Logistics Appendix"
shall mean the documents attached hereto as Appendix 5, which describe the
logistics procedures for forecasting, ordering, shipping and invoicing the
Parts. Each of Buyer's sites and/or Affiliates may create a Logistics Appendix
in conjunction with Seller in order to specify the procedures unique to that
particular site and/or Affiliate and which procedures are not otherwise covered
by the Purchase Agreement.

"Nokia Bank Link Policy"
shall mean Nokia's centralized system for payments pursuant to which all
invoices maturing during a working week (i.e. Monday through Friday) are
consolidated and paid on one predetermined business day during that same week
irrespective of the invoice due date. At the moment, the payment day is
Wednesday, but the payment day is subject to change by Nokia at any time without
notice.

"Order"
shall mean either a single purchase order or a blanket purchase order submitted
by Buyer to Seller.

"Parts"
shall mean the mutually agreed object of the sale and purchase hereunder, which
Buyer may buy by issuing an Order to Seller. The Parts are listed in Appendix 1.

"Party" and "Parties"
refer to Seller and/or Buyer.

"Quality Requirements"
shall mean the document that specifies the quality requirements to which all of
the Parts shall strictly conform. The Quality Requirements are set forth in
Appendix 3.

"Seller"
shall mean Endwave Corporation and its Affiliates.

"Specifications"
shall mean the requirements, agreed upon by Buyer and Seller in writing, to
which all of the Parts must strictly conform to in order for the delivery of
such Parts to be successfully completed. The Specifications are set forth in the
document entitled, [*] GHz Integrated Microwave Module Specifications.


[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

"Tooling"
shall mean the moulds, casting moulds, manufacturing, testing and other tools,
drawings and technical documents, which Seller produces or which are produced
for him.

CLAUSE 2
OBJECT OF THE AGREEMENT

2.1  Seller wishes to sell to Buyer and Buyer wishes to purchase from Seller, in
accordance with the terms and conditions hereof, certain Parts for which Buyer
may elect to place Orders from time to time and which are listed in Appendix 1
hereto and which are manufactured and/or marketed by Seller in accordance with
the Specifications. The Parties further agree that this Agreement is not
exclusive as to Buyer's Orders to Seller for the Parts.

2.2  The Affiliates of Buyer may place Orders for the Parts to Seller in their
own name and for their own account under the terms and conditions of this
Agreement.

CLAUSE 3
PARTS

3.1  The Parts to be supplied hereunder are listed in Appendix 1 hereto.

3.2  Each Part that Seller delivers hereunder must strictly conform to all of
the requirements (including but not limited to the Specifications and the
Quality Requirements) set forth under this Agreement, and as set forth in the
Development Agreement when applicable.

3.3  Any changes in the design or in the manufacturing process of the Parts,
which change may affect the quality, reliability, interchangeability,
availability, fit, form or function of the Parts, are subject to Buyer's written
approval given prior to the implementation of any such change.

3.4  The Parties may, upon mutual agreement, amend Appendix 1 to include any new
item to, or to delete any item from, the definition of Parts.

3.5  Seller shall notify Buyer of any export control restrictions that may apply
to the Parts. Seller further agrees to provide Buyer, upon request, with all
information necessary to accurately classify the Parts under any applicable
export regulations, including but not limited to the US Bureau of Export
Administration regulations.

3.6  Buyer may request that Seller label the Parts with serial numbers provided
by Buyer, and Seller may not unreasonably deny such request.

CLAUSE 4
PURCHASE ESTIMATES

4.1   The Parties hereto acknowledge, that the purchase volumes set out in
Appendix 1 hereto, or in any estimates or other forecasts provided by Buyer to
Seller, are regarded as estimates only based on the best assumptions of Buyer
and they are provided for Seller's planning purposes. Purchase estimates shall
not be regarded as binding purchase orders under any circumstances. Buyer shall
be under no obligation to purchase any specific quantity of the Parts from
Seller, unless otherwise expressly agreed in Appendix 1. Any actions taken by
Seller based on such forecasts shall be taken at Seller's risk.

4.2   The Buyer shall buy from the Seller and Seller agrees to sell the Buyer
[*] set forth in Appendix 1.

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

CLAUSE 5
ORDERS

5.1  Buyer may place Orders for the Parts by mail, by telefax, by EDI in
accordance with the EDI Agreement, or in any other mutually agreed way.

5.2  The method of placing Orders shall be governed by the Logistics Appendix in
respect of each of Buyer's sites and/or Affiliates. However, if the Order
placing method is not defined in the Logistics Appendix, Seller shall forthwith
and not later than [*] from the receipt of the Order send Buyer an
acknowledgement of such Order. If such acknowledgement is not received by Buyer
within the above defined time period, the said Order shall be deemed to be
accepted by Seller and to be in force as such.

5.3    Seller shall use its best endeavours to supply the Parts in accordance
with the Logistics Appendix attached as Appendix 5, and Seller shall use
reasonable efforts to meet any quantities exceeding such estimates.

5.4  In case Buyer's Order, Seller's confirmation of Order or Seller's invoice
contain terms and conditions, which are in discrepancy with, or attempt to
amend, or change in any way this Agreement, such terms and conditions shall be
regarded as null and void.

CLAUSE 6
PRICES

6.1  The prices, the validity period for such prices, and the discounts for the
Parts are provided in Appendix 1.

6.2  Notwithstanding Clause 6.1, if Buyer exceeds the estimated purchase volumes
referred to in Clause 4 above, then Buyer reserves the right to renegotiate the
prices accordingly.

6.3  All changes in prices shall become effective upon written agreement.

6.4  All prices are exclusive of all taxes and expressed in USD. All duties,
levies and income taxes imposed by any governmental authorities of the United
States in respect of payments due herein shall be to the account of Seller. All
duties, levies and taxes imposed by the authorities of Finland in respect of
payments due herein shall be to the account of Buyer.

CLAUSE 7
TERMS OF PAYMENT

        All payments under this Agreement shall be made [*] from the date of
receipt of the Seller's invoice subject to Nokia Bank Link Policy. Buyer's
obligation to pay such invoice is conditional on the following:

(a)  Seller has delivered, in accordance with this Agreement, the full
quantities of the Parts requested in the respective Order (and reflected in
Seller's invoice);

(b)  the delivered Parts strictly conform to the Specifications and the
QualityRequirements.

        Buyer is entitled to withhold payment in respect of a delivery of the
Parts, which delivery is not fulfilled in accordance with the requirements set
forth under subClauses (a) and (b) above, until the delivery is completed to
comply with the said subClauses. Notwithstanding the above, if partial delivery
is accepted in writing by Buyer in accordance with Clause 10.4 below, then
Seller shall be entitled to invoice Buyer accordingly.

        In the event that payment is not made within such [*], however, subject
to the Nokia Bank Link Policy, Buyer shall pay a penalty of [*] per annum, not
to exceed the rate of [*] per month, of the amount owed to Seller.

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.


--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

CLAUSE 8
TERMS OF DELIVERY AND PASSING OF TITLE

8.1  The terms of delivery are defined in accordance with INCOTERMS 2000. The
terms of delivery are FCA (INCOTERMS 2000), Diamond Springs California, unless
otherwise agreed in the Logistics Appendix.

8.2  Title to the Parts shall pass upon delivery to Buyer's receiving facility.

CLAUSE 9
PACKING

9.1  Seller's obligations for packing and packaging include, without limitation,
the following: (i) all Parts shall be packed and packaged by Seller for
protection during shipment, handling, and storage in strict conformance with
Buyer's written requirements and instructions, and otherwise in accordance with
best commercial practice; (ii) highly polished, highly finished, or precision
Parts or those that might be sensitive to stresses of temperature or moisture,
or electro-static or electro-magnetic charges, are to be properly preserved and
packed in containers which will afford physical protection against any damage
and deterioration from those or any other causes. Any Parts packed with
nonconforming packing and/or packaging are, upon request of Buyer, subject to
rejection and repackaging at Seller's expense. The prices for the Parts shall
include the cost of packing and packaging required to prevent any deterioration
or damage to the Parts during transpor tation and subsequent storage. Seller
shall indemnify Buyer against any damage that the Parts suffer due to improper
or nonconforming packaging and/or packing.

9.2  Seller shall use reasonable efforts to use packing and packaging material
that can be recycled.

9.3  Further details on packing and packaging may be set forth in the Logistics
Appendix and/or in the Specifications.

9.4  If Buyer directs Seller to mark or label any Parts with a trade name,
trademark, logo or service mark owned or licensed by Buyer ("Buyer
Identification"), Seller shall apply the marking or labeling only on the
quantity of Parts and in the manner specified in Buyer's written instructions.
Seller shall not sell nor otherwise dispose of, nor permit the sale or disposal
of, any Parts bearing any Buyer Identification (including any rejected Parts) to
anyone other than Buyer without first obtaining Buyer's express written consent
and first removing all Buyer Identification. Upon termination or expiration of
this Agreement any materials bearing Buyer's identification shall be returned to
Nokia or destroyed.

9.5  With reference to Clause 3.6 the packages shall bear the same serial number
as the corresponding Parts.

CLAUSE 10
DELIVERY TIMES

10.1  Time shall be of the essence in this Agreement.

10.2  The Delivery Dates, unless otherwise set forth in the Logistics Appendix,
shall be defined in the Order of Buyer, as acknowledged by Seller. Any changes
to the mutually agreed Delivery Date are subject to the prior written approval
of Buyer. The maximum Lead Times for the Parts are specified in the Logistics
Appendix.

10.3  Buyer is not obligated to take the Parts into its possession before the
agreed Delivery Date.

10.4  Partial deliveries are not allowed, unless expressly accepted in writing
on a case by case basis by Buyer prior to the respective delivery.


--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

  10.5  If Seller cannot deliver the Parts in accordance with the agreed Lead
Times and on the mutually agreed Delivery Date, then Seller shall as soon as
Seller becomes or should have become aware of the delay inform Buyer thereof in
writing. Such notice shall be entitled "Notice of Delay" and signed by Seller,
and shall also include:

        (a)  identification of which kind and what quantities of the Parts will
be delayed;

        (b)  the anticipated duration of delay for each kind and quantity;

        (c)  the cause(s) of the delay;

        (d)  the actions that Seller is taking and will take to remedy or
shorten the delay; and

        (e)  a proposal, for Buyer's approval, of a new Delivery Date for each
kind and quantity of the delayed Parts, together with a clear, firm commitment
to treat such new Delivery Date as contractual and to make the deliveries by
such date.

In order to avoid any delay in delivery, Seller shall use best efforts (such as,
but not limited to, expedited freight), at the cost of Seller, to minimize the
possible delay.

10.6  If Buyer does not agree with Seller's proposal for the new Delivery Date
submitted in accordance with Clause 10.5 above, and in case the respective
delivery of the Parts is delayed [*] or more from the agreed Delivery Date due
to reasons other than an Event of Force Majeure (as set forth below in Clause
21), then Buyer shall have the right to terminate the respective delivery only
without any liability to Seller. Should Buyer in any such case purchase the
respective Parts from a third party supplier, then Seller shall be liable to
compensate Buyer for any and all direct costs, which exceed the purchase price
of the respective Parts under this Agreement, arising out of such covering
purchase. In such case Buyer shall provide documentation on the details of such
purchase.

10.7  If Buyer has not granted Seller with an extension to the delivery time and
until Buyer exercises the right of termination under Clause 10.6 above, Buyer
may at its discretion [*].

10.8  If Seller fails to notify Buyer of the delay in accordance with Clause
10.5 above, Buyer may at its discretion require Seller to [*].

10.9  Buyer shall not be obligated to show evidence to Seller in respect of
having suffered actual damage as a result of the delay in delivery in order to
[*]. Buyer shall be entitled to issue an invoice to Seller for payment of [*] or
to deduct the [*] from any outstanding invoice of Seller under this Agreement;
Seller shall be obligated, upon request by Buyer, to provide Buyer with a credit
note accordingly, and/or Buyer may issue a debit note.

CLAUSE 11
RE-SCHEDULING AND CANCELLATION

11.1  Unless otherwise agreed in the Logistics Appendix, Buyer may, without any
liability to Seller, by written notice sent to Seller not less than [*] prior to
the intended Delivery Date, re-schedule the respective delivery to take place
within a [*] following the intended Delivery Date.

11.2  Unless otherwise agreed in the Logistics Appendix, Buyer may, without any
liability to Seller, by written notice sent to Seller not less than [*] prior to
the intended Delivery Date, cancel the respective delivery for its convenience
upon a written notice thereof to Seller.

CLAUSE 12
INSPECTIONS

12.1  Buyer may inspect the Parts upon delivery to ascertain correct quantities
and whether there exists any visible damage or deviation from the Order in the
Parts delivered. In such case Buyer is entitled to treat the Order as discharged
either in whole or in part, or if Buyer so requires, Seller agrees to replace
all damaged or incorrect Parts

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

and deliver additional Parts in order to meet the correct quantities without
delay. Such replacement and/or additional deliveries shall be completed and
invoiced within [*] (or within the time period specified in the Logistics
Agreement) from the receipt by Seller of Buyer's notice. Buyer has the right to
deduct the value of the rejected and/or undelivered Parts from Seller's invoice,
and Buyer shall provide Seller with a debit note. If Buyer has paid for the
rejected Part, Seller shall on the request of Buyer provide a credit note. Upon
Seller's request, Buyer shall provide its inspection report to Seller without
delay. Buyer shall keep any rejected Parts available for Seller for [*] from the
date of inspection, unless otherwise agreed upon between the Parties. Any return
of the Parts shall be made at Seller's expense.

12.2  Without limiting the generality of Clause 12.1, Buyer may use statistical
sampling methods in the incoming inspection as described in Appendix 6 hereto.
If the delivered Parts do not pass this inspection, then Buyer has the right to
reject the entire delivery lot or batch of Parts inspected. In any such case,
Buyer shall have the option to either (i) demand Seller to forthwith replace the
rejected delivery [*] (or within the time period specified in the Logistics
Appendix) from the receipt by Seller of Buyer's notice, or (ii) terminate the
respective Order without any liability to Seller. In case of replacement by
Seller of the rejected delivery, then Seller shall be obligated to pay to Buyer
liquidated damages in accordance with Clause 10.7 above calculated from the
original Delivery Date to the date of replacement delivery. [*].

12.3  Notwithstanding Clause 12.2, in case Buyer wishes to sort a delivery which
has failed the inspection referred to above in Clause 12.2 in order to determine
whether certain Parts may nevertheless be suitable for use by Buyer, then Buyer
may do so upon agreement with Seller of the compensation for all additional
costs of such action to Buyer.

12.4  In certain cases, Buyer and Seller may agree that Seller shall undertake
the incoming inspection of the Parts on behalf of Buyer.

12.5  Any acceptance of the Parts by Buyer, with or without inspection, shall
not reduce Seller's responsibility to warrant that the Parts meet the
Specifications and Quality Requirements. Acceptance of the Parts shall not limit
Buyer's right to make claims relating to the Parts or to complete deliveries, if
the Parts are later found not to meet any of the requirements set forth in this
Agreement.

CLAUSE 13
QUALITY REQUIREMENTS

13.1  Seller warrants that it shall manufacture the Parts strictly in accordance
with the Specifications. Seller also warrants that it shall at all times
strictly adhere to the Quality Requirements and the workmanship standards set
forth in Appendix 3 hereto. Seller shall be responsible for taking preventive
and corrective actions to ensure continuity of compliance with Specifications,
Quality Requirements and workmanship standards.

13.2  If Buyer has to maintain incoming inspection activities as a result of
Seller's inability to deliver only Parts that strictly conform to the Quality
Requirements, then Seller shall compensate the cost of such incoming inspections
to Buyer in a mutually agreed way. Furthermore, if Seller delivers Parts which
do not strictly conform to the Quality Requirements and/or Specifications, and
if Buyer integrates other components in such non-conforming Parts and as a
result of such integration any/all components do not function properly or are
otherwise affected, then Seller shall compensate Buyer purchase price of such
integrated components and all direct costs incurred.

13.3  Seller shall provide a list of all subcontractors involved in the
manufacture of the Parts prior to the beginning of the serial production phase.
Seller shall not have the right to transfer the manufacture of the Parts or any
part thereof to another subcontractors without a prior written consent of Buyer.
Seller shall always remain responsible for the supply of such subcontractors.

13.4  Seller shall not transfer the manufacture of the Parts to another factory
of Seller without a prior written consent of Buyer.

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL


CLAUSE 14
AVAILABILITY OF THE PARTS AND DISCONTINUATION OF PRODUCTION

14.1  Buyer shall [*] prior to the end of this Agreement provide Seller with a
notice whether Buyer desires to renew the Agreement or place an end-of-life
Order. Incase of an end-of-life Order, Such Parts shall be delivered in one or
more partial deliveries, in accordance with Buyer's Orders, within [*] from the
end of the Agreement.

CLAUSE 15
FACILITY SURVEYS

15.1  Buyer reserves the right, by itself or through its appointed
representative, during regular business hours and following reasonable notice to
Seller, to inspect Seller's physical facilities or quality control procedures,
or to conduct environmental management system audits, both prior to the first
delivery of the Parts under this Agreement and periodically thereafter, in order
to verify compliance with the Specifications, Quality Requirements, and other
standard industry practices and procedures. Seller shall afford a similar
inspection right to Buyer's customers upon request. Such survey shall be subject
to a prior written Non-Disclosure Agreement.

        Seller shall maintain quality control procedures mutually agreed upon by
the Parties as a result of such facility survey. In the event that Buyer
determines during any facility survey, that the quality procedures applied by
Seller are insufficient as to ensure consistent production of Parts which are
strictly in conformance with Specifications and the Quality Requirements, then
Buyer shall specifically inform Seller thereof and recommend corrective measures
to be undertaken by Seller. Seller hereby agrees to work together in good faith
with Buyer to establish corrective actions. The Parties further agree, that the
above shall also apply to any and all subsuppliers and/or subcontractors of
Seller involved in the manufacture of the Parts, provided that Buyer is
accompanied by Seller. The Seller hereby agrees to take all mutually agreed
corrective measures necessary in order to ensure compliance of its respective
subsuppliers and/or subc ontractors with this Clause15.

15.2  Seller agrees that it shall deliver to Buyer, within [*] from the
Effective Date of the Agreement, a detailed disaster recovery plan (the
"Recovery Plan"). The Recovery Plan shall define the actions Seller shall take
to resume production of the Parts as soon as possible after damage to or
destruction of Seller's factory or other facilities, or machinery, personnel,
software, documentation and/or supply management. Such events include, without
limitation, fire, water damage, flood, main power shortage, power surges or
spikes, computer system failure, earthquake and Events of Force Majeure. The
Recovery Plan shall also include alternative processes for resuming production
of the Parts by opening an alternative facility or setting up the necessary
equipment and assembly lines in an existing factory of Seller and/or of its
Affiliates.

        Seller agrees that should any of the events referred to in this Clause
15.2 or in Clause 21 of the Agreement occur, it shall promptly implement the
steps detailed in the Recovery Plan to the full extent and shall take all other
necessary measures to resume the performance of its obligations under this
Agreement in the shortest time possible.

CLAUSE 16
WARRANTIES

16.1  Seller hereby gives a warranty for each Part delivered to receiver's
facility under this Agreement for a period of [*] from the delivery of the
respective Part ("Warranty Period"). The warranty provided hereunder shall
include that each Part supplied shall:

        16.1.1  Be new, unused and in good working order; and

        16.1.2  Be free from all defects (including without limitation, defects
inmaterials and/or workmanship), excluding defects in design as provided by
Buyer; and

        16.1.3  Be of the highest quality; and

        16.1.4  Strictly conform to the Specifications and the Quality
Requirements.

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL


        Any breach of non-conformance with or deviation from the warranty set
out in Clause 16.1 shall be referred as "Defect" in this Agreement.

16.2  Seller shall repair or replace, at its own option and cost and without
delay, all Defects in the Parts delivered under the Agreement that appear within
the Warranty Period.

If the remaining Warranty Period for the repaired and/or replaced Part is less
than [*], the Warranty Period shall be extended to be [*] from the date of
receipt of the repaired or replaced Part.

16.3  If the Parties mutually agree on case by case basis that Buyer shall
undertake the repair or replacement of a Defect in a Part on behalf of Seller,
Seller shall compensate Buyer for all direct costs incurred thereby.

16.4  If such Defects appear during or after the Warranty Period, which could
not have been detected during an ordinary incoming inspection described in
Clause 12 of this Agreement (hidden defects) and which are attributable to
non-compliance by Seller with any of the terms and conditions of this Agreement
or to Seller's design work of the Parts, then Seller shall, at its own cost and
without delay, undertake any and all necessary corrective action(s) (including
but not limited to redesigning the Parts and/or to replacing in the field
(retrofit) all Parts of that particular delivery with new ones) to ensure that
the Parts are made to conform to all the terms of this Agreement and that such
Defects do not reappear in the Parts.

        If Seller fails to remedy any such Defect within a reasonable time
period mutually agreed by the Parties, then Buyer shall be entitled to terminate
this Agreement and/or terminate all/any part of undelivered orders under the
Agreement by written notice to Seller, without prejudice to any other rights of
Buyer under this Agreement and without any liability to Seller.

16.5  Should Seller be unable to fulfill any of its obligations under this
Clause within a mutually agreed period from the date of notice submitted by
Buyer to Seller in respect of the Defect, then Buyer or a third party appointed
by Buyer may take the necessary corrective actions at the cost of Seller.

16.6  Buyer shall notify Seller of the Defects in writing, and Seller shall
respond to the Buyer within one (1) week from the date of Buyer's notice. Such
response shall include a detailed outline of the necessary corrective actions
that Seller undertakes to perform in order to remedy the Defect without delay.
If Seller is not able to perform the corrective actions and/or present a
correction plan that both Parties can accept, then Buyer or a third party
appointed by Buyer may take the necessary corrective actions at the cost of
Seller.

        In addition to the warranties given in Clauses 12, 13, 14 and 19 of this
Agreement, Seller gives further warranties specified in Appendix 4 ("Warranty
Terms") hereto. Seller hereby commits to strictly comply with the Warranty
Terms. Furthermore, Appendix 4 sets forth the support obligations of Seller in
respect of the Parts.

CLAUSE 17
LIABILITY

17.1  Seller shall indemnify and hold Buyer and its officers, directors
employees and customers harmless from and against all damage, claims, demands,
suits, proceedings, damages, costs, expenses and liabilities, including without
limitation, reasonable legal fees brought against or incurred by Buyer for

        (i)  injury to persons, including death; and/or

        (ii)  loss or damage to any property; and/or

        any other liabilityresulting from any acts or omissions of Seller in the
performance of this Agreement and/or a failure of the Parts to conform to the
Specifications and the Quality Requirements. Seller shall maintain in force and
upon request give evidence of adequate insurance covering its potential
liability under this Clause 17.1. Buyer shall on its behalf indemnify and hold
Seller Buyer and its officers, directors employees and customers harmless

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL


from and against all damage, claims, demands, suits, proceedings, damages,
costs, expenses and liabilities, including without limitation, reasonable legal
fees brought against or incurred by Seller for

        (iii)  injury to persons, including death; and/or

        (iv)  loss or damage to any property; and/or

        (v)  any other liability

        resulting from any acts or omissions of Buyer in the performance of this
Agreement.

        Without prejudice to the generality of the above, Seller shall maintain
on a continuous basis a product liability insurance (or a general liability
insurance which includes coverage for product liability) with an insured

amount of not less than [*] per each occurrence. If the sales of the Parts under
this Agreement include sales to Nokia Networks Inc., Seller shall further
maintain on a continuous basis an insurance in accordance with Appendix 7.

17.2  Neither Party shall be liable to each other in contract, tort or
otherwise, whatever the cause thereof, for any indirect, special, punitive or
consequential damage, including but not limited to loss of business or goodwill,
loss of revenue or loss of profits, howsoever arising under or in connection
with this Agreement, except in cases of intentional misconduct or gross
negligence. For the purposes of this Clause 17.2 gross negligence shall mean
willful default in the United Kingdom.

17.3  Seller shall use counsel reasonably satisfactory to Buyer to defend
indemnification claims under Clause 17.1 or Clause 19.3 (each a "Claim"). If
Buyer reasonably determines that any Claim or any proposed Claim settlement
might adversely affect any Buyer indemnitees, Buyer may take control of the
investigation, defense and/or settlement of the Claim at Seller's risk and
expense. If Buyer elects to do so, Buyer and its attorneys shall proceed
diligently and in good faith.

Notwithstanding the indemnifying party's primary right to have control over
defense, the indemnitee may take all necessary steps, at the expense of the
indemnifying party, to defend itself until the indemnifying party, to the
reasonable satisfaction of the indemnitee, assigns a counsel and initiates
defense in a professional manner, and the indemnifying party agrees to fully
cooperate with such defense.

CLAUSE 18
ENVIRONMENTAL MANAGEMENT AND COMPLIANCE WITH LAWS

18.1  Seller shall comply with the principles of the Business Charter for
Sustainable Development (published by the International Chamber of Commerce in
1991) for environmental management. Buyer encourages the adoption of the
principles therein by Seller and its subsuppliers and subcontractors. Buyer may,
where appropriate, request improvements in Seller's practices to ensure
compliance with the said principles and the Nokia Supplier Requirements for the
environment.

18.2  Seller shall inform Buyer on request, of all substances and compounds by
weight in the Parts supplied.

18.3  Buyer has the right to return any Parts to Seller and Seller shall be
responsible for the proper disposal and/or recycling of the Parts.

18.4  Seller shall implement an environment management system (EMS) based on the
basic principles of ISO 14001 standard by January 1, 2002.

18.5  Seller represents and warrants that Seller shall in the manufacturing of
the Parts diligently follow all applicable laws, statutes and regulations.

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL


CLAUSE 19
MANUFACTURING RIGHTS, INTELLECTUAL PROPERTY RIGHTS AND TOOLING

19.1  The Parties hereby agree, that in case the Specifications are provided by
Buyer based on design which is proprietary to Buyer, in whole or in part, then
Seller shall not have any right to manufacture and/or sell or license the Parts
to third Parties or otherwise utilize Buyer's design or other technical
information provided by Buyer without the prior written consent of Buyer.

19.2  Ownership of the copyright in all drawings, specifications, manuals,
documents, data, software and other material provided by one Party hereto to the
other under this Agreement shall remain with the Party first referred to above,
but the receiving Party, which shall include it's Affiliates in the case of
Buyer, shall be deemed to have the right to use such copyright for the
performance of the Agreement hereunder.

19.3  Seller represents and warrants that (i) the Parts are delivered free from
any lien, security or interest and title when conveyed to Buyer is good and
valid and the transfer rightful, and (ii) Seller is not subject to any
restriction, agreement, contract, commitment, law or judgement/order which would
prohibit or be breached or violated by Seller's execution, delivery and
performance of this Agreement and its obligations hereunder.

        Seller shall settle and/or defend at its own option and its own expense
and indemnify and hold Buyer harmless from any cost, expense, loss, attorney's
fees or damage arising out of any claim, demand, suit or proceedings against
Buyer or any customer of Buyer to the extent such claim, demand, suit or
proceedings alleges that the Parts and/or the incorporation of the Parts in the
equipment sold by Buyer, and/or the use of sale of the Parts by Buyer or by any
of Buyer's direct customers, infringes upon any Intellectual Property Right of
any third party, provided that (1) Buyer informs Seller in writing of any such
claim, demand, proceedings or suit without delay, (2) Seller is given control
over the defense thereof and Buyer reasonably cooperates in the defense at
Seller's expense, and (3) Buyer will not agree with the third party to the
settlement of any such claim, demand, proceedings or suit prior to a final
judgement t hereon without the prior written consent of Seller, which consent
shall not be unreasonably withheld. Buyer shall have the right to select its own
counsel to participate in any such defense at Buyer's own expense. This
indemnification does not apply to the extent that: (1) infringement arises by a
combination made by Buyer or a customer of Buyer to whom Buyer has supplied the
Parts, of Parts furnished under this Agreement with other products not furnished
hereunder by Seller except to the extent Seller is a contributory infringer, (2)
infringement arises solely from changes or modifications made to or from the
Parts by Buyer or Buyer's customer; (3) infringements arises from Parts that are
made in accordance with drawings, samples or manufacturing specifications
designated by Buyer and Seller proves that such infringements arise solely from
such drawings, samples or manufacturing specifications designated by Buyer.

        If a claim, demand, suit or proceeding alleging infringement is brought
or Seller believes one may be brought, Seller shall have the option, at its
expense, to (1) modify the Parts to avoid the allegation of infringement, while
at the same time maintaining compliance of the Parts with the requirements set
forth under this Agreement, (2) replace the Parts with non-infringing but
equivalent Parts, which comply with requirements set forth under this Agreement;
or (3) obtain for Buyer, at no cost to Buyer a license to continue using and
exploiting the Parts in accordance with this Agreement free of any liability or
restriction.

        In the event any Part to be furnished under this Agreement is to be made
in accordance with drawings, samples or manufacturing specifications designated
by Buyer and to the extent such Part is not the design of Seller, Buyer agrees
to settle and/or defend, at its own option and its own expense and indemnify and
hold Seller harmless from any cost, expense, loss, attorney's fees or damage
arising out of any claim, demand, suit or proceedings against Seller to the
extent such claim, demand, suit or proceedings alleges that such Part or
drawings, samples or manufacturing specifications designated by Buyer infringes
upon any Intellectual Property Right of any third party, provided that (1)
Seller informs Buyer in writing of any such claim, demand, proceedings or suit
without delay, (2) Buyer is given control over the defense thereof and Seller
reasonably cooperates in the defense at Buyer's expense, and (3) Seller will not
agree with the third party to the settlement of any such claim, demand,
proceedings or suit prior to a final judgement thereon without the prior written
consent of Buyer, which consent shall not be

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

unreasonably withheld. Seller shall have the right to select its own counsel to
participate in any such defense at Seller's own expense. This indemnification
does not apply to to the extent any infringement or any claim of infringement
results from changes or modification made by Seller or on behalf of Seller to
the drawings, samples, manufacturing specifications or any other information
designated by Buyer.

CLAUSE 20
CONFIDENTIALITY

20.1  Each Party ("Receiving Party") shall not disclose to third Parties nor use
for any purpose other than for the proper fulfillment of this Agreement any
technical or commercial information ("Information") received from the other
Party ("Disclosing Party") in whatever form under or in connection with this
Agreement without the prior written permission of the Disclosing Party except
information which

        a)  is in the public domain at the time of disclosure or later becomes
part of the public domain through no fault of the Receiving Party; or

        b)  was known to the Receiving Party prior to disclosure by the
Disclosing Party as proven by the written records of the Receiving Party; or

        c)  is disclosed to the Receiving Party by a third party who did not
obtain such Information, directly or indirectly, from the Disclosing Party; or

        d)  was independently developed (by personnel having no access to the
Information) by the Receiving Party.

20.2  Seller hereby expressly agrees, that the use of Buyer as reference, and/or
the use of Buyer or reference to Buyer in the marketing or in any materials or
activities of Seller in any way is strictly forbidden. Any statements,
announcements and/or press release of this Agreement or part thereof, or of the
relationship herein described, shall not be made by Seller without a prior
written acceptance of Buyer given on case by case basis.

20.3  The provisions of this Clause 20 shall be valid for 10 years from the date
of disclosure.

20.4  Any Non-Disclosure Agreement(s) entered into between the Parties prior to
the Effective Date of this Agreement shall remain to be valid, in accordance
with its terms and conditions, in respect of the Information disclosed by either
Party before the Effective Date of this Agreement, and in respect of the
Information disclosed outside the scope of this Agreement.

CLAUSE 21
EVENTS OF FORCE MAJEURE

21.1  Neither Party shall be liable to the other for any delay or
non-performance of its obligations hereunder in the event and to the extent that
such delay or non-performance is due to an event of Force Majeure. The Party
affected by an event of Force Majeure shall inform the other Party in writing
without delay of its occurrence, probable duration and cessation.

21.2  Events of "Force Majeure" are events beyond the control of the Party which
occur after the date of signing of this Agreement and which were not reasonably
foreseeable at the time of signing of this Agreement and whose effects are not
capable of being overcome without unreasonable expense and/or loss of time to
the Party concerned. Events of Force Majeure shall include (without being
limited to) war, civil unrest, acts of government, natural disasters, fire,
flood, earthquake, explosions and Acts of God.

21.3  The Party affected by an event of Force Majeure shall immediately take any
necessary measures in order to limit and minimize the effect of such an event on
the performance of its obligations under this Agreement, including but not
limited to the fulfillment of the disaster recovery plan in accordance with
Appendix 4.


--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

21.4  The Party appealing to the occurrence of an event of Force Majeure is
under obligation to prove, upon request, its effect on the performance of the
said Party's obligations under this Agreement.

21.5  In the event that the delay or non-performance of either Party hereto
continues for a period of two (2) months due to events of Force Majeure, then
either Party shall have the right to terminate this Agreement with immediate
effect without liability towards the other Party.

CLAUSE 22
EFFECTIVE DATE AND TERM

22.1  This Agreement shall become valid and effective on the Effective Date and
shall remain valid until December 31, 2002.

22.2  The termination of this Agreement in accordance with Clause 22.1 above
shall not affect the delivery of the Parts, in accordance with the terms and
conditions hereof, which have been ordered and confirmed prior to the
termination.

22.3  The obligations set forth in Clauses 16 (Warranty) (including also
Appendix 4), 17 (Liability), 18.2, 18.3, 19, 20, 24, 25.2 and 25.3 shall survive
any expiry, cancellation or termination of this Agreement.

CLAUSE 23
REPORTABLE EVENTS AND TERMINATION FOR DEFAULT

23.1  Without prejudice to Seller's other obligations and Buyer's rights under
this Agreement, Seller shall without delay notify Buyer if Seller finds or
suspects that any of the following events is about to occur or appears imminent:
delay in delivery, a change in ownership or legal company form of Seller,
circumstances that may adversely affect the performance of Seller's (including
without limitation its subcontractors/subsuppliers) obligations hereunder,
infringement of third party Intellectual Property Rights, or any other action,
omission or development which would be important for Buyer to be aware of in
order to take precautions to prevent such from causing an adverse effect to its
business, reputation, production schedule, or product quality.

23.2  In the event that a Party hereto is in default of a material obligation
under this Agreement and fails to remedy such default within a reasonable time
period fixed by the non-defaulting Party (which period shall not be less than
[*]) in a written notice drawing the attention of the defaulting Party to the
default and requiring the same to be remedied, then the non-defaulting Party
shall have the right to terminate this Agreement with immediate effect after the
expiry of the period fixed. In the event of bankruptcy, receivership or
comparable procedure under applicable Bankruptcy Ordinance of a Party hereto or
if the default is not capable of being remedied, or in case of substantial
change in the ownership of the other Party, then the non-defaulting Party may
terminate this Agreement forthwith.

23.3  The termination of this Agreement in accordance with Clause 23.2 above
shall also terminate the carrying out of any outstanding Orders, whether
confirmed or not.

CLAUSE 24
GOVERNING LAW AND SETTLEMENT OF DISPUTES

24.1  This Agreement shall be governed by the laws of Switzerland without regard
to its conflict of laws principles, as if wholly performed therein. The parties
agree that any and all disputes arising out of or in connection with this
Agreement shall be finally settled in arbitration by three neutral arbitrators
appointed by the International Chamber of Commerce ("ICC") and shall be
conducted pursuant to the ICC's regulations then in force. The arbitration
proceedings shall be conducted in Geneva, Switzerland.

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.


--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

24.2  All arbitration proceedings and all discovery related thereto shall be
conducted in the English language. Subject to the limitations on liability set
forth in this Agreement, the arbitrators may fashion any legal or equitable
remedy The arbitration award shall be executable and final, and binding on the
Parties.

24.3  In the event of a breach, threatened breach or likely breach of this
Agreement, nothing contained in this Agreement to the contrary shall bar the
non-breaching Party from seeking injunctive relief in a court of competent
jurisdiction.

CLAUSE 25
FINAL PROVISIONS

25.1  Neither Party shall assign or transfer to any third Party, without a prior
written consent of the other Party, which consent will not be unreasonably
withheld, this Agreement or any of its share or interest therein; on condition
that the assigning Party shall remain fully responsible towards the other Party
for the proper fulfillment of this Agreement. Such consent shall not be
unreasonably withheld in case of assignment to an Affiliate of the assigning
Party, on condition that the assigning Party shall remain fully responsible
towards the other Party for the proper fulfillment of this Agreement.

25.2  This Agreement contains the entire understanding between the Parties in
respect of this matter and all previous correspondence, memoranda, minutes of
meetings, offers, enquiries and other documents exchanged between the Parties
prior to the date of this Agreement shall be cancelled and superseded by this
Agreement.

25.3  In addition to this Agreement, the following documents are hereby made
Parts of this Agreement:

        Appendix 1  The Parts, Prices, Discounts and Price Validity

        Appendix 2  Intentionally Omitted

        Appendix 3  Quality Requirements and Workmanship Standards

        Appendix 4  Warranties and Support

        Appendix 5  Logistics Appendix

        Appendix 6  Statistical Sampling Methods (N/A)

        Appendix 7  Product Liability Insurance

        Appendix 8  Tooling (N/A)

        In case of any discrepancies between the above documents, the text of
this Agreement document shall always prevail over any of the Appendices hereto.

25.4  Any modifications, alterations, additions or amendment to this Agreement
(excluding the Appendices) shall be valid only if signed by both Parties and
expressly marked "Amendment to the Purchase Agreement". Any Appendices may be
modified, altered, added or amended by a written agreement between the Parties.

25.5  The following persons shall act as the representatives of the Parties
regarding notices, performance, extension, termination and changes in respect of
this Agreement:

REPRESENTING THE BUYER REPRESENTING THE SELLER Name: Ville Taipale Name: Nick
Ingrao Address: Karaportti 2, 02610 Espoo Address: 321 Soquel Way, Sunnyvale CA
94085 Telephone: +358 50 557 2611 Telephone: 408.522.3165 Telefax: +358 9 5112
7262 Telefax: 408.522.3102

 




--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

25.6  The Parties further agree, that in case any subsupplier, subcontractor
and/or distributor of Buyer wishes to purchase Parts from Seller to be used in
the manufacture of products for Buyer, then Seller agrees to negotiate in good
faith with such subsupplier, subcontractor and/or distributor.

25.7  No failure or delay of either Party in exercising its rights hereunder
(including but not limited to the right to require performance of any provision
of this Agreement) shall be deemed to be a waiver of such rights unless
expressly made in writing by the Party waiving its rights.

25.8  In the event that any provision of this Agreement shall be held invalid as
contrary to any law, statute or regulation in that regard, the invalidity of
such provision shall in no way affect the validity of any other provision of
this Agreement and each and every provision shall be severable from each and
every other.

25.9  The headings used in this Agreement are inserted for convenience only and
shall not affect the interpretation of the respective provisions of this
Agreement. This Agreement shall not be construed more or less strictly against
either Party for its participation or lack thereof in its drafting.

25.10  The Parties shall be deemed independent contractors hereunder. This
Agreement is not intended to create a partnership, franchise, joint venture,
agency, or employment relationship between the Parties. Unless otherwise agreed
in writing by the Parties, neither Party shall make any express or implied
agreements, warranties, guarantees, commitments or representations, or incur any
debt, in the name or on behalf of the other Party.


--------------------------------------------------------------------------------

PURCHASE AGREEMENT 1201000
6.0.0, 2/2000/TT
CONFIDENTIAL

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives.


SIGNED FOR AND ON BEHALF OF
NOKIA NETWORKS Oy


     SIGNED FOR AND ON BEHALF OF
ENDWAVE CORPORATION


/s/ Ulla Autere      /s/ Jim Bybokas

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Name:   Ulla Autere
Title:   Plant Manager
Date:   7/11/2000
Place:   Espoo      Name:   Jim Bybokas
Title:   Vice President
Date:   11/3/2000
Place:   Espoo


SIGNED FOR AND ON BEHALF OF
NOKIA NETWORKS Oy


     SIGNED FOR AND ON BEHALF OF
ENDWAVE CORPORATION


/s/ Jarmo Alander      /s/ Nick Ingrao

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Name:   Jarmo Alander
Title:   Material Manager
Date:   11/4/2000
Place:   Espoo      Name:   Nick Ingrao
Title:   Director
Date:   11/3/2000
Place:   Espoo


--------------------------------------------------------------------------------

NOKIA
Radio Access Systems(RAS)     MWU Specifications
System Development (SD)     06.04.2000
Jyrki Louhi     Confidential

Purchase Agreement 1201000
The Parts, Prices, Discounts and
Price Validity
APPENDIX 1

[*]:

             Nokia and Endwave have agreed that Nokia will purchase microwave
modules [*]:

Year [*]  [*] microwave units and
Year [*]  [*] microwave units and
Year [*]  [*] microwave units,

             Nokia and Endwave have agreed that in case Nokia buys more
microwave units during any one year than defined hereinabove for the said year,
such quantities exceeding the above [*] shall reduce [*] of the following
year(s) even though the actual purchase would take place during the previous
years. The above [*] to be purchased and delivered within each calendar year.
Increased quantities may be added at prices equal to or lower than above prices.
Nokia and Endwave have further agreed in the case Nokia does not order [*] in
calendar year [*] or in calendar year [*], [*] by Nokia in the following year.
Calendar year [*] units not ordered until calendar unit [*] will be priced at
[*]. Calendar year [*] units not ordered until calendar year [*] will be priced
at [*].

Prices

Unit Price for RATS 18, 23, 26 and 38 GHz Modules

Calendar Year     [*]     [*]     [*]   [*] Deliverable     [*]     [*]     [*]
  Unit Price     [*]     [*]     [*]  

 

 

 

 

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

         .




--------------------------------------------------------------------------------

NOKIA
NOKIA NETWORKS
PRODUCT OPERATIONS
CONFIDENTIAL


APPENDIX 3

QUALITY REQUIREMENTS

1.  PURPOSE

        Both the Buyer and the Seller regard the fulfillment of the final
costumer's expectations and needs as the basis for their business operation. The
purpose of the Quality Requirements is to ensure final customer satisfaction by
agreed upon Quality Control activities at Seller and Buyer. The aim is to
develop the Seller's quality systems in a joint effort to the point where the
Seller can assume full responsibility for his activities and for the quality of
his products by maintaining process capability by continuously monitoring and
improving his manufacturing and related processes.

2.  APPLICATION

        This quality document is complementary to General conditions of
Purchase. This document applies to all components, units and devices supplied by
the Seller to the Buyer (hereinafter referred to as "the Products").

3.  GENERAL BUYER REQUIREMENTS

        In order to fulfill final customer expectations, the Buyer assumes the
following general duties:

Informs the Seller of any development projects that will have notable influence
on the former's Seller relations.

Discloses the quantities for and the nature of deliveries in good time

Supplies, with every order of a new product, written documentation giving the
expected quality requirements. In co-operation with the Seller the Buyer makes
sure that the requirements are unambiguous.

Informs the Seller of reasons that are attributable to the latter and may result
in the termination of business relations, early enough to allow the Seller to
take the necessary measures in order to eliminate the said reasons.

4.  QUALITY CONTROL

        4.1  General

        The Seller shall run an effective quality system capable of assuring
that the requirements will be fulfilled. Seller's quality system shall comply
with the requirements of the international quality standard ISO 9000 (EN 29000)
and Nokia Supplier Requirements. The Seller shall provide evidence of ISO 9000
certification, evidence of meeting the Nokia Supplier Requirements and permits
system and process audits at his premises with reference to deliveries and
related processes to the Buyer at any time.

        4.2  Process Control, Control Plan and quality metrics

              The Seller shall maintain or exceed process capability as
validated in PV (Process Validation) and continuously improve these with the
objective to continuously improve all process yields. A Control Plan shall
reflect the prevailing process controls and shall be available for review upon
Buyer's request. Seller shall to the extent and within the time frames requested
by the Buyer have documented reports of quality metrics regarding both process
and test measures readily available at the quarterly management meeting. Key
quality metrics (see table below) of the Seller's manufacturing process(es)
shall be communicated to the Buyer continuously on a quarterly basis or upon the
Buyer's request.


--------------------------------------------------------------------------------

        4.3  Design and Process Changes and Quality Plan

              The Seller shall communicate all design and process changes as
they deviate from either DV (Design Validation) or PV (Process Validation) as
described in the Nokia Design and Process Change Management Requirements For
Microwave Module Suppliers. All such design and process changes shall be
validated in agreement with the Buyer to maintain product reliability and
capability as well as process capability. If there are major design or process
changes the Seller shall on Buyer's request produce a Quality Plan for the
redesign Product and/or related manufacturing process prior to validation of the
change. The Quality Plan shall clearly state the criteria that will be employed
when releasing items to the Buyer and when releasing items from any stage of the
Seller's production to next including incoming material inspection criteria.

              In accordance with paragraph 3, the Parties must inform in writing
each other of any modifications concerning electrical components and raw
materials as defined in the Seller supplied Project Parts Lists. Both parties
are under obligation to verify that the information provided is unambiguous and,
in case ambiguities exist, to contact the other party without delay in order to
straighten them out. If required, a sample must be submitted for approval.

5.  INCOMING MATERIAL INSPECTION AND TESTING AT BUYER

        The incoming Part inspection will be done according to the international
standard IEC410 (MIL-STD 105 E) and the quality evaluation done against
IPC-A-610 (class 2) and Nokia Networks Quality Requirements. The Buyer is
entitled to perform a sampling plan according to the General inspection level
II, single sample, AQL 1 for visual inspection. If the amount of defective
products [*] in electrical incoming inspection or in the production test
process, the Buyer is entitled to return the delivery lot at the Seller's
expense. Refer to CLAUSE 12.

        The Buyer has the right to return all faulty Products, regardless of at
which stage of production the fault has been detected. Refer to CLAUSE 12. When
a reported result deviates from the quality level according to the incoming
inspection plan, Seller shall, when requested, inform the Buyer of the measures
that Seller has taken or will take in order to achieve the required quality
level.

        5.1  Quality Complaint

        In case of complaint, the Buyer informs the Seller of the detected fault
[defect] in writing as soon as possible from its detection. On this occasion,
the Buyer and the Seller agree on the measures to be taken.

        Refer to CLAUSE 12 on returns.

6.  RELIABILITY

        The Seller's quality system shall clearly set out the procedures to be
followed during the design and production of the product in order to prevent any
departure from the Seller's internal reliability criteria.

        Seller shall analyze field data of MWU's provided by Buyer to verify
that MTBF and Expected Lifetime for MWU's are within the specification. In the
case that any adverse deviation from specification is identified Seller shall
immediately start and implement all the necessary preventive and corrective
actions for future shipments to meet expected lifetime and MTBF.

        If requested by the Buyer, the Seller shall provide a list of materials,
which are used in the Product to the Buyer's component quality assurance
personnel. If unreliable materials or components are found, the Seller shall
make appropriate modifications to prevent any possible reliability problems.

        Refer to 4.3 Design and Process changes for reliability on design and
process changes.

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Quality metrics and monthly reports for MMIC co-operation partners

Process Phase

--------------------------------------------------------------------------------

  Metrics

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Target

--------------------------------------------------------------------------------

Manufacturing
phase [*] [*] Refer to CP   Manufacturing
phase [*] [*] TRW
Internal
Targets TBD   Manufacturing
phase [*] [*]
[*]
[*] TBD
TBD
[*] Delivery phase [*] [*]
[*] [*] [*] [*] [*] Operation and
Maintenance [*] [*] One month          [*] [*] TBD


[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

 

Purchase Agreement 1201000
Appendix 4
Warranties and Support

1. WARRANTIES FOR SERVICES

1.1  Seller hereby gives a warranty for the services rendered under the
Agreement for a period of [*] from the date of completion of the respective
service.

1.2  The warranty does not cover defects caused by the installation of the Part
by Buyer at Buyer's site, unless such installation is performed in accordance
with the written instructions of Seller.

2. REPAIRS AND REPLACEMENTS WITHIN THE WARRANTY PERIOD

2.1   The defective Parts shall be delivered to Seller, at Seller's expense, for
warranty repair or replacement by Buyer or its designee. Each repaired and/or
replaced Part shall be delivered by Seller, at Seller's expense, to the address
from which the Part was sent by Buyer, unless otherwise expressly requested by
Buyer or its designee.

2.2  All repaired or replaced Parts shall be delivered to Buyer or its designee
in accordance with Sections 16.4 and 16.5 of Clause 16 of the Agreement.

2.3  If Seller's evaluation indicates that that the Defect is of the kind not
covered by the Agreement warranty, then Seller shall notify Buyer thereof in
writing within a period of thirty (30) days after the Seller's receipt of the
applicable Parts.

2.4  If a total recall of the Parts is found to be necessary, the recalled Parts
can be sent back to Seller by Buyer or its customers and the repaired or
replaced Parts shall be returned to the address, from which the recalled Parts
were sent to Seller, unless otherwise expressly requested by Buyer or its
customer. In case of such recall, Seller shall perform the repairs and/or
retrofit required, and shall be liable for all costs accrued thereof, including
without limitation any delivery charges.


[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

2.5  If, during or after the Warranty Period, the repair and/or replacement of
the Part and/or the delivery of the same to Buyer is not completed within the
time periods defined in this Appendix 4, Buyer shall be credited by Seller [*]
of the price of the Parts being repaired or replaced per each week, or part
thereof, of delay. Provided that the amount to be credited by Seller shall not
exceed [*] of the price of the Parts being repaired or replaced.

3. REPORTING OF THE REPAIRS AND REPLACEMENTS

3.1  Each delivery of the repaired or replaced Parts by Seller shall include a
written repair report with the following information:  

(1)  identification and the serial number of each repaired and replaced Part;
and

(2)  detailed explanation of the repair actions performed by Seller on each
Part; and

(3)  whether the repair or replacement performed by Seller falls under the
warranty or not; and

(4)  the applicable price, if the repair/replacement performed outside the
warranty.

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential         Version 2.0.0
Purchase Agreement 1201000
Appendix 5

 

3.2  Each year Seller shall give four detailed, written service reports to
Buyer. The reporting periods are:

Q1          January.....March

Q2          April.........June

Q3          July.........September

Q4          October...December

3.3  Each service report shall be presented by Seller to Buyer at the following
quarterly management meeting.

3.4  The service report shall include:

(1)  the quantity of Parts repaired during the reporting period; and

(2)  the quantity of Parts replaced during the reporting period; and

(3)  the serial number of each repaired Part; and

(4)  the serial number of each replaced Part; and

(5)  the quantity of Parts waiting to be repaired or replaced; and

(5)  a detailed list of any frequent Defects detected; and

(6)  the average turn-around time for the repairs and replacements hereunder.

3.5  Any time upon request Seller shall be able to check and report to Buyer the
status of any Part sent by Buyer to be repaired or replaced by Seller.

4. SPARE PARTS

4.1  Buyer may purchase spare parts in accordance with Clause 14 of the
Agreement.

 

CONFIDENTIAL                                    
                                          
                                          
                                             
                                                             Version 2.0.0
Purchase Agreement 1201000
Appendix 5

CONFIDENTIAL   Version 2.0.0
Purchase Agreement 1201000
Appendix 5

LOGISTICS APPENDIX

MADE AND ENTERED INTO BY AND BETWEEN

NOKIA NETWORKS OY / KARAMALMI PLANT

AND

ENDWAVE CORPORATION

ON


--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

CONTENTS

      Page 1   Scope and Objective 3         2   Forecasting 3 2.1      Forecast
3 2.2      Commitment to Forecast 3         3   Ordering Methods 4 3.1  
   Single Purchase Order 4         4   Delivery Notification Methods 4 4.1  
   Common Purchase Order 4         5   Flexibility 4         6   Buffer Stock
and Allocation of Risk 4         7   Terms of Delivery 4         8   Packing
List Requirements 4       9   Transportation 5         10   Return and Rejected
Materials 6 10.1      Return Note 6 10.2      Compensation for Defective Parts 6
10.3      Return of Defective Parts 6         11   Invoicing 6         12  
Reporting Oblications Of Seller 8         13   Final Provisions 8        
Schedule 1   List of Parts, Methods for Forecasting, Ordering and Delivering,
   Flexibility and Buffers   Schedule 2   Commitment Schedule  



--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

This LOGISTICS APPENDIX is made and entered into this __ day of _______, 200__
by and between

NOKIA NETWORKS OY, a company incorporated in Finland with its principal office
at Keilalahdentie 4, 02150 Espoo, Finland (hereinafter referred to as the "LOCAL
BUYER"),

AND

ENDWAVE CORPORATION, a company incorporated in California, United States with
its principal office at 6425 Capitol Avenue, Diamond Springs, CA 95619, US
(hereinafter referred to as the "SELLER").

The LOCAL BUYER and the SELLER may hereinafter be jointly referred to as the
"Parties."

1  SCOPE AND OBJECTIVE

This Logistics Appendix is incorporated by reference into the Purchase Agreement
entered into between the SELLER and Nokia Networks Oy (hereinafter referred to
as "NOKIA") on __________ ___, 200__ (hereinafter referred to as "Purchase
Agreement").

The object of this Logistics Appendix is to identify the procedures for
forecasting, ordering, shipping and invoicing the Parts listed in Schedule 1
between LOCAL BUYER and SELLER in order to specify the procedures unique to that
particular site which are not otherwise covered by the Purchase Agreement.

In case of any discrepancies between the Purchase Agreement and this Logistics
Appendix, the text of the Purchase Agreement shall always prevail.

This Logistics Appendix shall not create any obligation for LOCAL BUYER to
purchase any particular quantity of Parts from SELLER until a specific order has
been placed for the Parts by LOCAL BUYER.

The Parties acknowledge that this Logistics Appendix does not govern the
forecasting, ordering, shipping or invoicing logistics for any sites of BUYER or
SELLER other than LOCAL BUYER's manufacturing sites Nokia Networks Oy, Karamalmi
Plant, Karaniityntie 1, 02610 Espoo, Finland and SELLER's facilities EndWave
Corporation, 6425 Capitol Avenue, Diamond Springs, CA 95619, US, or for the
forecasting, ordering, shipping or invoicing for any parts other than those
listed in Schedule 1.

2  FORECASTING

2.1  FORECAST

LOCAL BUYER agrees to provide from time to time in good faith a forecast of its
anticipated purchasing needs to the SELLER, in order to permit the SELLER to
plan for an adequate manufacturing capacity.

The forecast provided by the LOCAL BUYER to the SELLER shall not be regarded as
binding upon the LOCAL BUYER under any circumstances, except as provided in
Schedule 2.

The forecasting principles (e.g. existence, content, time period and method of
the forecast) for each Part governed by this Logistics Appendix are contained in
Schedule 1.

2.2  COMMITMENT TO FORECAST

Schedule 2 specifies the commitment to forecast for each Part governed by this
Logistics Appendix.

--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

3  ORDERING METHODS

LOCAL BUYER may place orders for Parts by a single purchase order. Schedule 1
specifies the order method for each Part governed by this Logistics Appendix.

3.1  SINGLE PURCHASE ORDER

LOCAL BUYER may from time to time submit single purchase orders to SELLER which
shall specify Part numbers, order quantities, delivery dates, delivery address
and specific order number for the Parts to be ordered thereunder.

4  DELIVERY NOTIFICATION METHODS

LOCAL BUYER shall give delivery notification for Parts by the following methods:

        Common purchase order

Schedule 1 attached hereto specifies the delivery notification method for each
Part governed by this Logistics Appendix.

4.1  COMMON PURCHASE ORDER

Under the Common Purchase Order method, LOCAL BUYER shall submit single purchase
orders to SELLER for the purchase of Parts. SELLER shall deliver the ordered
Parts on the date specified on the purchase order and in accordance with the
terms and conditions specified in the Purchase Agreement.

Schedule 1 specifies the details for orders placed under the Common Purchase
Order method.

5  FLEXIBILITY

SELLER is committed to maintain its ability to deliver the Parts according to
the Flexibility Schedule agreed between LOCAL BUYER and SELLER and specified in
Schedule 1. The flexibility requirements define the quantity of Parts above the
given basic level the SELLER shall be ready to deliver. The given level can be
based on LOCAL BUYER's manufacturing capacity, on LOCAL BUYER'S forecast, or as
otherwise defined by LOCAL BUYER.

Schedule 2 specifies the basic level flexibility requirement and the flexibility
requirements for each Part governed by this Logistics Appendix.

6  BUFFER STOCK AND ALLOCATION OF RISK

SELLER shall hold at their own expense Buffer Stock for the Parts in the
quantities specified in Schedule 1.

7  TERMS OF DELIVERY

Terms of delivery between LOCAL BUYER and SELLER are FCA Loaded Diamond Springs,
CA (INCOTERMS 2000).

The prices for the Parts are determined by Appendix 1 to the Purchase Agreement.

8  PACKING LIST REQUIREMENTS

All packaging must be barcoded as defined in NESS 0099B60 barcode
specifications.

The packing list must include the following information:

        1.  SELLER's name and mailing address.

        2.  LOCAL BUYER's name and address:

 

--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

        delivery address.

        mailing and invoicing address.

        precise location (for example production line, door number or
warehouse).

        3.  LOCAL BUYER purchasing order number (in written and barcode form).

        4.  LOCAL BUYER's order position (in written and barcode form).

        5.  Identification information for the goods:

        LOCAL BUYER code (in written and barcode form).

        Manufacturer type.

        6.  Item quantity (in written and barcode form).

        7.  Quantity of packages.

        8.  Terms of delivery (INCOTERMS 2000).

        9.  Date of consignment.

        10.  Production date or other traceable code (in written and barcode
form).

        11.  Packing list number (in written and barcode form).

        12.  WO-number in subcontracting (in written and barcode form).

Only Parts sharing the same Part code may be packed together in a single
package; however, the delivery package (Master carton) may contain several
separately packed single-Part code packages, provided that the delivery package
also conforms to the requirements set forth in this Logistics Appendix.

9  TRANSPORTATION

LOCAL BUYER's forwarding agents / transportation companies are listed below.

Factory Address

Forwarder / Transportation
Company

Contact Details (Name,
Telephone, Fax)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Nokia Networks Oy,   [*]   [*]     Karamalmi Plant,             Karaniityntie 1,
           

FIN-02610 Espoo, Finland

SELLER's forwarding agents / transportation companies are listed below.

Factory Address

Forwarder / Transportation
Company

Contact Details (Name,
Telephone, Fax)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EndWave Corporation    [*]         6425 Capitol Avenue,             Diamond
Springs, CA 95619            

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

10  RETURN AND REJECTED MATERIALS

Defective Parts can be found upon or after the receipt of the Parts, or during
or after the use of Parts in production.

10.1  RETURN NOTE

        The LOCAL BUYER shall issue a RETURN NOTE and send a copy to the SELLER.

        The RETURN NOTE shall include the following information:

 

LOCAL BUYER contact information
 

SELLER contact information
 *  

LOCAL BUYER's Non-Conforming Materials (NCM) reference number
 *  

Description of the returned material (LOCAL BUYER's part number & description)
 

Quantity of Parts returned
 *  

Description of the defect
 *  

Serial numbers of returned Parts (if applicable)
 

Total value of returned material and other expenses to be compensated by the
SELLER
 

Reparation expenses to be compensated by the SELLER (if applicable)
 

Packing information (quantities, weights, dimensions)

10.2  COMPENSATION FOR DEFECTIVE PARTS

Compensation for defective Parts rejected by LOCAL BUYER shall be by Credit Note
issued by SELLER. The Credit Note shall be issued within [*] of the Parts being
returned to SELLER and shall correspond to LOCAL BUYER's Return Note,
referencing the Non-Conforming Material (NCM) number contained therein.

At LOCAL BUYER's option, defective Parts rejected by LOCAL BUYER may be replaced
by SELLER within [*] after receiving the Return Note. The replacement Parts
shipped to LOCAL BUYER from SELLER shall be identified with the LOCAL BUYER's
reference number.

10.3  RETURN OF DEFECTIVE PARTS

LOCAL BUYER shall return the defective Parts and the expense shall be billed
directly to SELLER via its preferred carrier Emery .

11  INVOICING

The invoice shall include the following information:

Invoicing address:
 
 

Please do not specify a person's name
 

Please specify "Nokia Networks Oy/LOCAL BUYER"

Purchase order number(s) per line item

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL   Version 2.0.0
Purchase Agreement 1201000
Appendix 5

 

Terms of payment (days)
 

Bank
 *  

Name of bank

 *  

Account number

 *  

SELLERs contact information
 *  

Delivery or shipment day
 *  

Country of origin and despatch

                                  [FOR EU DELIVERIES ONLY]

 *  

Goods are in free circulation within the EU countries

    or



 

Goods are not in free circulation within the EU countries
 *  

Description of goods:
 *  

LOCAL BUYER part number & description

 

SELLER's part number
 *  

Domestic invoices:
 *  

Tax free price

 

Added value tax and percentage
 

Taxable price
 *  

Invoicing currency and it's international abbreviation
 *  

VAT-code
 *  

SELLER's customer number for LOCAL BUYER
 *  

Bar code for domestic invoices (if applicable)
 *  

Shipment details:
 *  

Net and gross weight

 

Dimensions of each package
 

Number of packages
 *  

Terms of delivery (INCOTERMS 2000)
 *  

Waybill number
 *  

Forwarder and it's representative in the country of departure

 

--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

 * Customs tariff code

Packing list number

12  REPORTING OBLIGATIONS OF SELLER

SELLER shall submit the following reports to the LOCAL BUYER:

TYPE OF REPORT   REPORTING FREQUENCY Delivery Accuracy     [*]   Buffer Levels
and Stock on hand     [*]   Quality performance     [*]  

13  FINAL PROVISIONS

13.1.  Any modifications or amendments to the text of this Logistics Appendix
must be made in writing and signed by authorized representatives of both
Parties. However, the Parties acknowledge that the Schedules are intended to be
revised periodically and to the extent that such revisions do not conflict with
the terms of the Purchase Agreement or the Logistics Appendix, updated versions
of Schedules may be issued upon the signatures of authorized representatives of
both Parties and without requiring a formal amendment either to this Logistics
Appendix or to the Purchase Agreement.

13.2.  All times specified in this Logistics Appendix are based on LOCAL BUYER's
time zone.

13.3.  This version 2.0.0, upon signature of both Parties, below, cancels and
supercedes all prior versions of this Logistics Appendix or any forecast or
commitment schedules issued with regard to the Parts covered by this Logistics
Appendix.


LOCAL BUYER:


     SELLER:


          NOKIA NETWORKS OY      ENDWAVE CORPORATION      Karamalmi Plant     
By: /s/ Jarmo Alander   By:   /s/ Nick Ingrao

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:   Jarmo Alander
Materials Manager   Title:   Nick Ingrao
Director, Wireless Programs


Date:  4 November 2000   Date:  3 November 2000                        

 

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

LIST OF PARTS, METHODS FOR FORECASTING, ORDERING AND DELIVERING, FLEXIBILITY AND
BUFFERS

Schedule 1

   

Part
Number Description Forecasting Existance Content Time Period Frequency Total
Commitment Existence Ordering
Ordering Method Tool Delivery Frequency Lead Time/ Delivery Time Packing
Size/Lot Size Flexibility Based On Daily Weekly Monthly Buffer Stock Minimum Qty
 

 

[*]

 

 

 

[*] Certain information in this exhibit has been omitted and filed separately
with the commission. Confidential
      treatment has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

CONFIDENTIAL
Purchase Agreement 1201000
Appendix 5

CONFIDENTIAL

COMMITMENT SCHEDULE

Schedule 2

[*]
[*]

Weeks 1 2 3 4 5 6 7 8 9 10   Forecast

[*]



[*]



[*]



Parameters

[*]



[*]





Flexibility

[*]


Firm period of the forecast = Forecast defines the exact amount of the Parts to
be delivered according to latest forecast.
Commitment period to the quantity of the Forecast = Forecast defines the amount
of the Parts to be committed but not the delivery date.
Rescheduling Parameters define the time period when the Parts Inside the
Commitment period shall be ordered at the latest.
Flexibility defines Local Buyer's commitment to the Part Forecast and Seller's
commitment to maintain ability to delivery Parts above the Forecast.
A failure to meet the Endwave capacity commitment [*] by the difference between
the amount accepted and amount committed to.

[*]

[*] Certain information in this exhibit has been omitted and filed separately
with the commission. Confidential
      treatment has been requested with respect to the omitted portions.

 

Purchase Agreement
6.0.0, 2/20002TT
CONFIDENTIAL

Appendix 7
Product Liability Insurance

Required Insurance Coverage

The insurance coverage required of all Component Part Suppliers of Notkia
Telecommunications, Inc. are:

  1. Workers Compensation: Statutory   Employer's Liability: [*] Disease per
Employee Limit   [*] Disease per Policy Limit   [*] Limit per Accident Limit    
  2. General Liability: [*] General Aggregate Limit   [*] Products/Completed
Operations Aggregate Limit   [*] Personal and Advertising Injury Limit   [*]
Each Occurrence Limit   [*] Broad Form Property Damage Legal Liability Limit  
[*] Medical Payments Limit       3. Automobile Liability: [*] per Occurrence
Limit       4. Umbrella Liability: [*] per Occurrence Limit


NOKIA, its directors, officers, affiliates, and employees should be named as an
additional insured on the General Liability, Automobile Liability and Umbrella
Liability policies via the Certificate of Insurance. All insurance policies must
be written on an occurrence basis. The insurance company or companies must be
licensed, admitted insurers in the State of Texas and in the State(s) of
Suppliers' operations. Each insurer must also meet the following minimum
criteria: (i) A.M. Best rating of "A"; and (ii) Policyholders' Surplus Size VII.

The Certificate will provide that NOKIA will receive [*] notice for material
change, reduction of limits, cancellation or nonrenewal of the policy or
policies. The words "endeavor to" and the phrase "but failure to mail such
notice shall impose no obligation or liability of any kind upon the company"
must be deleted from the Cancellation wording on the Certificate.

The aforementioned insurance policies and limits in no way limit the Suppliers'
liability to defend and indemnify NOKIA for negligent acts committed by the
Supplier.

[*] Certain information in this exhibit has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.